236 F.2d 959
H. W. FINDLEY and Helen B. Findley, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11947.
United States Court of Appeals Third Circuit.
Argued October 5, 1956.
Decided October 11, 1956.

On Petition for Review of the Decision of the Tax Court of the United States.
Robert F. Banks, Pittsburgh, Pa., (Sidney B. Gambill, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for petitioners.
Sheldon I. Fink, Washington, D. C., (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this fact case the careful opinion of Judge Pierce in the Tax Court is justified by the facts and the fair inferences therefrom. 25 T.C. 311.


2
The decision of the Tax Court will be affirmed.